Title: To James Madison from Edmund Randolph, 3 January 1788
From: Randolph, Edmund
To: Madison, James


My dear friend
Richmond Jany. 3. 1788.
By this time the district-bill has passed, in nearly the same form with that of the last year, except that four additional judges are to be created. Mr. Jos: Jones, who is now absent, has thro’ Colo. Monroe signified his wish to be regenerated a judge. He will succeed. It is conjectured that the other three will appear in St. G. Tucker, Grayson, and Prentis.
The constitution is not even spoken of; not from a want of zeal in either party, but from downright weariness. No new conjectures have arisen. Mr. G. Morris is confident that the plan will run thro’ safely. I question it, unless nine states should adopt it before June.
You must come in. Some people in Orange are opposed to your politicks. Your election to the convention is, I believe, sure; but I beg you not to hazard it by being absent at the time.
A terrible fire began here yesterday in the same quarter of the town, which fell a victim to the flames last year. But it was stopped with difficulty after the loss of four houses.
The assembly will rise about the beginning of next week. Adieu yrs. mo. affetly.
Edm: Randolph
 